Case 8:20-cv-00598-VAP-JDE Document 19 Filed 08/21/20 Page 1 of 1 Page ID #:109



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES − GENERAL

 CASE NO.: 8:20−cv−00598−VAP−JDE                                   DATE: August 21, 2020

 TITLE:          James Zarian v. Hamid Banafsheha et al

 Present: The Honorable: VIRGINIA A. PHILLIPS, UNITED STATES DISTRICT JUDGE
                 Christine Chung                                  Not Reported
                  Deputy Clerk                                    Court Reporter
 ATTORNEYS PRESENT FOR PLAINTIFFS:              ATTORNEYS PRESENT FOR DEFENDANTS:

                   Not Present                                 Not Present

 Proceedings:       ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK OF
                       PROSECUTION (IN CHAMBERS)

     Plaintiff(s) is hereby ordered to show cause in writing not later than September 21,
 2020 why this action should not be dismissed for lack of prosecution.
     The Court will consider the filing of the following, as an appropriate response to this
 OSC, on or before the above date:
            - Plaintiff's filing of a noticed motion for entry of default judgment
       In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15,
 no oral argument on this Order to Show Cause will be heard unless ordered by the court. The
 Order will stand submitted upon the filing of the response to the Order to Show Cause. Failure
 to timely respond to the Court's Order may result in the dismissal of the action.




                                                                                               : 00
                                                                       Initials of Preparer cch


 CV−90 (03/15)                          CIVIL MINUTES − GENERAL                       Page 1 of 1
